UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GREGORY RADCLIFFE,

                                 Plaintiff,
                                                                 21-CV-2088 (CM)
                     -against-
                                                                CIVIL JUDGMENT
 DELTA BAROMETRE; RONDA MURRAY,

                                 Defendants.

       Pursuant to the order issued May 24, 2021, dismissing the complaint,

       IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice for Plaintiff’s failure to submit a completed prisoner authorization or pay the $402.00

in filing fees. See 28 U.S.C. §§ 1914, 1915.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    May 24, 2021
           New York, New York

                                                          COLLEEN McMAHON
                                                         United States District Judge
